THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS NOTE HAVE NOT BEEN REGISTERED UNDER UNITED STATES FEDERAL OR STATE
SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED
OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY, NOR MAY THIS NOTE OR THE
SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE BE TRANSFERRED ON THE BOOKS OF
THE COMPANY, WITHOUT REGISTRATION OF SUCH NOTE OR SECURITIES, AS APPLICABLE,
UNDER ALL APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS OR
COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH COMPLIANCE, AT THE
OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF HOLDER'S COUNSEL, IN A
FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF SUCH REGISTRATION
PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.




HIGH PLAINS GAS, INC.

CONVERTIBLE PROMISSORY NOTE

$3,000,000

Gillette, Wyoming

November 18, 2011

FOR VALUE RECEIVED, High Plains Gas, Inc., a Nevada corporation, and its
successors and assigns (the "Company”), promises to pay to the order of Ty
Miller, Levi Miller and Eric Jessen and their successors and permitted assigns
("Holder"), the principal sum of three million and no/100 Dollars ($3,000,000)
(the "Principal"), payable without interest ("Convertible Note") until maturity,
payable at the address designated in Section 14 or at such other place as Holder
may from time to time designate in writing. Capitalized terms not herein defined
shall have the meaning set forth in the Operations and Convertible Note Purchase
Agreement (the “Purchase Agreement”) of even date herewith entered into by and
between the Holder and the Company.

Section 1. Payment of Principal.  Subject to the provisions of Section 3, all
outstanding Principal of this Convertible Note shall be due and payable in full
on November 1, 2013 (the "Maturity Date").




Section 2. Conversion.  At any time on or after November 1, 2013 Holder may
elect by notice to the Company to convert this Convertible Note into shares of
Company common stock at the rate of 70% of the volume weighted average closing
price of the Company’s common stock for the twenty trading days immediately
preceeding the date of conversion, but not less than $.30 per share nor more
than $200 per share.  Within three (3) trading days following the Conversion
Date the Company shall deliver such Conversion Interests.

Section 3. Reservation of Securities. The securities into which this Convertible
Note is convertible are now and shall be duly and validly reserved for issuance
and upon issuance in accordance with this Convertible Note, shall be duly
authorized and validly issued, fully paid and nonassessable, and shall be free
of any liens, encumbrances or restrictions on transfer (other than those created
by applicable state and/or federal securities laws).

Section 4. Default; Remedies.

(a)

The Company shall be in default under this Convertible Note upon the happening
of any condition or event set forth below (each, an ''Event of Default"):




(i)

the Company's failure to make any payment of Principal or interest as and when
due in accordance with the terms of this Convertible Note and such failure shall
continue unremedied for a period of 15 days or more after written notice from
Holder to the Company;







(ii)

the Company's dissolution, termination of existence, insolvency or business
failure; the appointment of a receiver of all or any part of the property of the
Company; an assignment for the benefit of creditors by the Company; or

(iii)

the commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Company or any guarantor, surety or endorser for the Company that
results in the entry of an order for relief or which remains undismissed,
undischarged or unbonded for a period of 60 days or more.

(b)

The entire unpaid Principal balance of this Convertible Note and all accrued
interest on such unpaid Principal balance shall immediately be due and payable
at the option of the Holder of this Convertible Note upon the occurrence and
during the continuance of any one or more of the Events of Default.

Section 5. Cumulative Rights. No delay on the part of the Holder of this
Convertible Note in the exercise of any power or right under this Convertible
Note or under any other instrument executed pursuant to this Agreement shall
operate as a waiver of any such power or right, nor shall a single or partial
exercise of any power or right preclude other or further exercise of such power
or right or the exercise of any other power or right.

Section 6. Waiver. The Company and all endorsers, sureties and guarantors of
this Convertible Note waive demand, presentment, protest, notice of dishonor,
notice of nonpayment, notice of intention to accelerate or notice of
acceleration, notice of protest and any and all lack of diligence or delay in
collection or the filing of suit on this Convertible Note that may occur, and
agree to all extensions and partial payments, before or after maturity, without
prejudice to the Holder of this Convertible Note.

Section 7. Attorneys' Fees and Costs. In the event that this Convertible Note is
collected in whole or in part through suit, arbitration, mediation or other
legal proceeding of any nature, then and in any such case there shall be added
to the unpaid Principal amount of this Convertible Note all reasonable costs and
expenses of collection, including, without limitation, reasonable attorney's
fees.

Section 8. Governing Law. This Convertible Note shall be governed by and
construed in accordance with the internal laws of the State of Wyoming, without
giving effect to conflicts of law provision or rule (whether of the State of
Wyoming or any other jurisdiction) that would result in the application of the
laws of any jurisdiction other than the State of Wyoming.

Section 9. Headings. The headings and captions used in this Convertible Note are
used for convenience only and are not to be considered in construing or
interpreting this Convertible Note, All references in this Convertible Note to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs of this Convertible Note and exhibits and
schedules attached to this Convertible Note, all of which exhibits and schedules
are incorporated in this Convertible Note by this reference.

Section 10. Usury. All agreements between the Company and the Holder of this
Convertible Note, whether now existing or hereafter arising and whether written
or oral, are expressly limited so that in no contingency or event whatsoever,
whether by acceleration of the maturity of this Convertible Note or otherwise,
shall the amount paid, or agreed to be paid, to the holder of this Convertible
Note for the use, forbearance or detention of the money to be loaned under this
Agreement or otherwise, exceed the maximum amount permissible under applicable
law. If from any circumstances whatsoever fulfillment of any provision of this
Convertible Note or of any other document evidencing, securing or pertaining to
the indebtedness evidenced by this Convertible Note, at the time performance of
such provision shall be due, shall involve transcending (the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances the
Holder of this Convertible Note shall ever receive anything of value as interest
or deemed interest by applicable law under this Convertible Note or any other
document evidencing, securing or pertaining to the indebtedness evidenced by
this Convertible Note or otherwise an amount that would exceed the highest
lawful rate, such amount




2







that would be excessive interest shall be applied to the reduction of the
Principal amount owing under this Convertible Note or on account of any other
indebtedness of the Company to the Holder of this Convertible Note relating to
this Convertible Note, and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of Principal of this Convertible Note and
such other indebtedness, such excess shall be refunded to the Company. In
determining whether or not the interest paid or payable with respect to any
indebtedness of the Company to the Holder of this Convertible Note, under any
specific contingency, exceeds the highest lawful rate, the Company and the
Holder of this Convertible Note shall, to the maximum extent permitted by
applicable law, (i) characterize any nonprincipal payment as an expense, fee or
premium rather than as interest, (ii) amortize, prorate, allocate and spread the
total amount of interest throughout the full term of such indebtedness so that
the actual rate of interest on account of such indebtedness is uniform
throughout the term of such indebtedness, and/or (iii) allocate interest between
portions of such indebtedness, to the end that no such portion shall bear
interest at a rate greater than that permitted by law. The terms and provisions
of this Section shall control and supersede every other conflicting provision of
all agreements between the Company and the Holder of this Convertible Note.

Section 11. Successors and Assigns. This Convertible Note and all rights under
this Convertible Note may not be transferred in whole or in part.

Section 12. Severability. If any provision of this Convertible Note are held to
be unenforceable under applicable law, such provision shall be excluded from
this Convertible Note and the balance of this Convertible Note shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

Section 13. Notices. All notices, requests, consents and other communications
under this Convertible Note shall be in writing and shall be delivered
personally or by nationally recognized overnight delivery service or by first
class certified or registered mail, return receipt requested, postage prepaid
(or at such other address or addresses as may have been furnished by giving five
days advance written notice to the other party), at the addresses set forth in
the Purchase Agreement.  Notices provided in accordance with this Section shall
be deemed delivered upon personal delivery (including confirmed facsimile) or
three business days after deposit in the United States mail.




SIGNATURE




IN WITNESS WHEREOF, the undersigned has executed this Convertible Note on and as
of the date first above written.




HIGH PLAINS GAS, INC.







By:

Name:  Brandon W. Hargett

Title:   Chief Executive Officer





3





